Citation Nr: 1541117	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-33 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include degenerative changes.

2.  Entitlement to an increased compensable rating for left shoulder sprain.

3.  Entitlement to an initial rating in excess of 10 percent for left forearm scar, to include whether a separate rating is warranted for injury to a muscle group of the left forearm or hand.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to October 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the March 2012, April 2012, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction resides with the Providence, Rhode Island RO.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a May 2015 Travel Board hearing, the transcript of which is included in the record.

The issues of (1) an increased compensable rating for left shoulder sprain; and 
(2) an initial rating in excess of 10 percent for left forearm scar, to include whether a separate rating is warranted for injury to a muscle group of the left forearm are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of right shoulder degenerative arthritis.

2.  Symptoms of right shoulder arthritis were not chronic in service and have not been continuous since service separation.

3.  Right shoulder arthritis of did not manifest in service or within one year of service separation.

4.  The Veteran did not sustain a right shoulder injury in service.

5.  The Veteran's right shoulder arthritis is not etiologically related to service.  


CONCLUSION OF LAW


The criteria for service connection for right shoulder arthritis have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated April 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, the May 2015 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in November 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner diagnosed the Veteran with right shoulder arthritis, an opinion as to the etiology of the disorder was not provided.  Nonetheless, the Board finds that a remand for an additional opinion is not warranted. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing that he sustained a right shoulder injury in service.  As discussed in detail below, the Board finds that the Veteran's statements regarding a right shoulder injury in service are not credible.  Accordingly, the Board finds that no further development of the Veteran's claim for service connection for a right shoulder disorder is required as there is no evidence indicating that the Veteran sustained a right shoulder injury in service.  
Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Shoulder Arthritis

During the May 2015 Board hearing, the Veteran testified that, during service in 1973, he fell down three stairs and injured both shoulders and sustained a laceration to the left forearm.  Specifically, the Veteran stated that he fell on his back and believes that he injured both shoulders as a result of the fall.  

Initially, the Board finds that the Veteran has been diagnosed with right shoulder degenerative changes (arthritis).  See November 2011 VA examination report.  

Next, the Board finds that symptoms relating to right shoulder arthritis were not chronic in service and have not been continuous since service separation.  Service treatment records are negative for any complaints, diagnoses, or treatment for a right shoulder injury.  An April 1973 service treatment note does reveal that the Veteran sustained a left forearm laceration after falling into a glass door; however, there was no mention of a right shoulder injury.  In a September 1973 report of medical examination for discharge, a clinical evaluation of the Veteran's upper extremities was normal and a right shoulder disorder was not noted.  Further, in the November 1973 report of medical examination, completed by the Veteran, he specifically denied having a painful or trick shoulder.   

The Board finds that such absence of complaints, findings, or treatment during service or at separation from service, in this context, is highly probative contemporaneous evidence that the Veteran did not experience right shoulder symptoms at any time during service.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  As such, the Board finds that symptoms of right shoulder were not chronic in service.

Further, the evidence demonstrates that symptoms of right shoulder arthritis have not been continuous since service separation.  An April 2011 VA treatment record specifically notes that the Veteran had a one year history of right shoulder pain.  It was noted that the pain had a slow onset, with no history of trauma.  The Veteran did not report having injured the right shoulder in service.  This demonstrates to the Board that the Veteran first developed right shoulder symptoms in approximately 2010, more than 30 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed another claim for service connection, but did not mention a right shoulder disorder.  For example, in August 2011, the Veteran filed a service connection claim for a left forearm scar with muscle damage, but did not report a right shoulder disorder.  In fact, the Veteran never filed a formal claim for service connection for a right shoulder disorder, and the issue was considered based on the findings in the November 2011 VA examination.   

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted. Thus, the Veteran's inaction regarding a claim for a right shoulder disorder, when viewed in the context of his action regarding another claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a right shoulder disorder in service and a lack of shoulder symptomatology at the time he filed the other claim.  For these reasons, the Board finds that symptoms relating to a right shoulder disorder were not continuous since service separation.  For these reasons, the Board finds that symptoms relating to a right shoulder disorder were not continuous since service separation and arthritis did not manifest to compensable degree within one year of service separation.
Next, the Board acknowledges that, although the Veteran was afforded a VA examination in November 2011, an opinion regarding the etiology of the Veteran's right shoulder disorder was not provided.  The Board finds, however, that a remand for a medical opinion regarding the etiology of the Veteran's right shoulder disorder is not required.  The Board finds that there is no competent and credible lay or medical evidence of record of an event, injury, or disease that occurred in service or an indication that the current right shoulder disorder may be associated with service. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  As discussed in detail above, the Board has found that service treatment records are negative for any complaints, treatment, or diagnosis for a right shoulder disorder. The Veteran also stated during VA treatment that his right shoulder pain first manifested in approximately 2010, many years after service separation.  As such, the Board finds that the Veteran' statement regarding an in-service right shoulder injury are not credible as they are outweighed by in-service and post-service treatment records.  Accordingly, the Board finds that a medical opinion is not necessary.

For these reasons, and upon review of all the evidence of record, the Board finds that service connection is not warranted for right shoulder disorder.  The Board has considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right shoulder disorder, to include degenerative changes, is denied.




REMAND

Left Shoulder Sprain

The Veteran contends that his left shoulder disability is more severe than what is contemplated by the currently assigned noncompensable rating.

The Veteran was afforded a shoulder examination in November 2011.  Range of motion testing revealed left shoulder flexion to 180 degrees without objective evidence of pain and left shoulder abduction to 180 degrees without objective evidence of pain.  

During the May 2015 Board hearing, the Veteran testified that he has difficulty lifting his arm to towel off and difficulty getting inside the car due to shoulder pain.  He described the pain as a "crick."  See Hearing Transcript at pg. 9.  The Veteran further testified that he is unable to perform repetitive use, to include lifting or pushing due to the left shoulder disability.   Given the Veteran's statements, it appears that the Veteran's left shoulder disability may have worsened since the 2011 examination.  On remand, a new VA examination should be obtained to address the severity of his left shoulder disability, to include specific findings under Diagnostic Code 5201 as to limitation of motion of the arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Left Forearm Scar, to Include Muscle Damage

During the May 2015 Board hearing, the Veteran's representative stated that the Veteran was not objecting to the 10 percent rating assigned for the Veteran's left forearm scar.  See Board Hearing Transcript at pg. 3.  However, the representative stated that the RO failed to rate the Veteran for muscle damage associated with the left forearm scar requiring 164 stitches.  The Veteran testified that he is unable to "grip anything" with his left hand.  See Id at pg. 9.

The Veteran underwent a muscle examination in November 2011; however, the examination was unclear, and at times, contradictory as to whether the Veteran has muscle damage as a result of the in-service injury to the left forearm.  In this regard, the November 2011 examiner noted that the Veteran had a muscle injury, diagnosed as "left arm laceration."  However, in a subsequent section, the examiner stated that the Veteran's injury to the forearm (Muscle Groups VII and VIII) was to the "right" side.  This is not consistent with the Veteran's reports and contradicts the VA examiner's initial finding that the Veran sustained a left arm laceration.  Moreover, it does not appear that the VA examiner addressed the Veteran's contention that he is unable to grip with his left hand.  

The RO requested a clarifying medical opinion.  In a March 2012 addendum opinion, the examiner stated that the indication that the "right side" received muscle damage was in error and should have been considered his left side.  Given this addendum opinion, it appears that the Veteran has a left side muscle group injury to the forearm or hand; however, the examiner did not indicate whether the injury caused slight, moderate, moderately severe, or severe symptoms.  Accordingly, a new VA examination is necessary to assist in determining the severity of the Veteran's left forearm/hand muscle injury.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records and associate them with the electronic claims file.

2.  Schedule the Veteran for a VA left shoulder examination so as to determine the current level of severity of his left shoulder disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.  The examiner should address the following:

Report whether limitation of motion of the arm is at shoulder level, midway between his side and shoulder, or to 25 degrees from his side.  

3.  Schedule the Veteran for a VA muscle examination to determine the current severity of his service-connected left forearm scar, to include a separate rating for a muscle injury to the left forearm/hand.  The evidence of record should be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner is asked to address the following:

(a)  Identify all muscle groups affected by the Veteran's in-service left forearm laceration and resulting scar.  (Note: the November 2011 VA examination and March 2012 addendum opinion noted that the Veteran had an injury to muscle groups VII and VIII on the left side).

(b)  For each muscle group identified, note whether the Veteran's left forearm muscle injury is best categorized as slight, moderate, moderately severe, or severe. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues should be readjudicated in light of all the evidence of record.  If any benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran and representative an appropriate supplemental statement of the case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


